Title: To James Madison from Frederick Jacob Wichelhausen, 25 January 1802
From: Wichelhausen, Frederick Jacob
To: Madison, James


					
						Sir!
						Bremen the 25th. Janr 1802.
					
					Since my respects to you under date the 13th: July last, by which I had the Honor of handing you 

the semiannual List of american vessels, arrived at and departed again from this port, nothing 

material that might interest your attention has occurred.  In compliance with my duty, I do not fail of 

herewith waiting on you again with the List of the last six Months, and find nothing further to be 

added on this subject.  On the 20th: Novemb: last I received through the care of Mr. J Pitcairn at 

Hamburg the Circulair issued on the 1st: August last, by the Department of State, and now do myself 

the Honor to return you an answer thereto.
					We have hitherto very much wanted a regulation respecting the mode of providing vessels purchased 

for american account at foreign ports, with proper papers, to prove and secure the property of 

american Citizens; as I could not presume upon my own accord to grant Consular Registers or Sea 

Letters, I have in those cases in general certifyed the Bill of Sale by my consular signature, but in so 

doing always used the greatest precaution, to prevent any fraud that might happen.  I am therefore 

happy in having a direction in future, how to act on such occasion, which in every Instance I shall be 

careful to comply with, and no sooner grant the prescribed Certificate untill all those Evidences, 

therein exibited as necessary for the conviction, of the vessel being realy and solely american 

property, are produced.
					I have taken due notice of the expedient arrangements made by 

Government at the various ports of the United States, to prevent our vessels being in future 

submitted to both troublesome and injurious Quarantines, which it is true in consequence of false 

reports and mistaken places, have been frequently unjustly imposed abroad, nor have I failed 

immediately, to make a proper notification of it, to the Duke of Oldenburg, who has the Disposal of 

the Quarantine regulations on the River Weser, and already returned me a very satisfactory answer 

on the subject.  The Duke assures in his Letter, that it is by no means his Intention to cause any 

impediment to trade and navigation, but that it was a natural consequence, that whole countries and 

nations, are not to be exposed to any danger, if realy such existed, in order to be subservient to the 

convenience of commerce, that by all means he should regard the Certificate of Health issued by the 

american municipal Officers, and dispose his future alteration accordingly.
					Concerning the semiannual returns, I hope to have acquitted myself to satisfaction, as hitherto I have 

succeeded to transmit them, without any material deficiency.  However as no Law exists to oblige the 

Masters of vessels to state the Nature of their Cargoes, frequent difficulties naturally arise, which 

will most undoubtedly increase, should said Captains get positive knowledge, that they are under 

no obligation, to make those Statements.
					I further remark, my being no longer authorised, without a special direction from a Minister of the 

United States of America, to disburse any monies for the account of the public, unless it be for the 

relief of distressed Seamen.  When Seamen are discharged at foreign ports it can only be, either with 

their own consent, or on account of their being merely engaged for the passage.  In the first case, 

they cannot claim our assistance, as they have to attribute it to themselves if afterwards they are 

reduced to a distressed situation, and the latter they may easily provide against, by engaging 

themselves no otherwise than for the whole voyage; nevertheless it is true, that Captains frequently 

deceive these poor people by all manner of tricks, or by inhuman treatments, compell them to 

demand their discharge, in which case they truly deserve assistance; I make it however my rule in 

such Instances to act with the greatest precaution, in order not to incumber the public Treasure; and 

should Instances occur, which I may presume to be worth your notice, I shall not omit to 

communicate them to you.  Whenever I have to settle accounts with Government, I shall according to 

your direction apply to our Minister at Paris.
					
I realy believe it to be the case, that our Sea Letters have been counterfeited and used by foreign 

vessels, but this abuse is in no other manner to be counteracted, then by a Law directing Masters of 

vessels immediately upon their arrival at a foreign port, to exibite their papers to the Consul 

established there; and supposing it should in some Instances be against the Interest of the owners of 

the cargoes, to have them notifyed to the Consul (which in my opinion can but very seldom be the 

case) it cannot however prove a disadvantage to any person, if the Captains are obliged, to produce 

their papers, relative to the vessel.  On the contrary it would tend to the benefit of every true 

american vessel; as the delivery of said papers, would give occasion to detect any foreign vessel, that 

might pass for an american abroad.  I therefore indulge the hope, that should it be thought proper 

to expose the subject before Congress, it will meet no objection to pass that Law, without the 

existence of which the strictest vigilance will prove ineffectual to provide against the said abuse; for 

as I have already observed before as soon as the Idea begins to prevail among the Captains, that they 

are not obliged to deliver their papers, there will but be few, that do not refuse, and then it will 

almost be impossible to transmit the semiannual List; besides, it belongs in my humble 

opinion to the proper business of Consuls, to have the Inspection of vessels, appertaining to the 

respective Nations, they represent at foreign ports; and this they cannot attend to, unless they are in 

possession of the Shipspapers.  Finally I trust your goodness will not mistake my well meant 

Intention in thus freely delivering you my sentiments on a subject, which I consider as essential 

towards enabling the Consuls, to be correct in the transmission of the semiannual returns.  

Having nothing further to add, I have the Honor to remain, with the highest Consideration and 

Esteem Sir! Your most humble and obedient Servant
					
						Fredk. Jacob Wichelhausen
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
